Citation Nr: 0710469	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-35 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to March 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD is currently primarily manifested by 
nightmares, problems sleeping, anxiety, hypervigilance, 
intrusive thoughts, increased startle response, and some 
problems with social relationships; without demonstration of 
symptoms such as suicidal ideation; obsessed rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic affecting his ability to function; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships as opposed to difficulty in doing so.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id. 

Initially, it must be noted that the current claim for 
increase is a "downstream issue" from the claim for service 
connection for PTSD.  In this type of circumstance, if the 
claimant has received a VCAA letter for the underlying claim 
and raises a new issue (i.e., increased rating) following the 
issuance of the rating decision that awarded the underlying 
claim, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  This was 
completed when VA issued a statement of the case in August 
2004, wherein it provided the veteran with the evidence 
necessary to establish a higher evaluation for PTSD.  
Regardless, the veteran was given VCAA notice on what was 
needed to substantiate a claim for an increased rating, and 
for service connection, in a February 2005 letter; the claim 
was subsequently readjudicated in a June 2005 supplemental 
statement of the case.  

The veteran was not given full VCAA notice prior to the 
initial unfavorable agency of original jurisdiction decision 
on his claim; however, the Board finds that the veteran was 
not prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA advised the veteran of some of the essential 
elements of the VCAA in a May 2003 letter, which was issued 
before initial consideration of the claim on appeal.  VA 
informed the veteran that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
veteran was not told, in this letter, what evidence was 
needed to substantiate a claim for service connection; 
however, the veteran was awarded service connection for PTSD 
and was therefore not prejudiced by lack of timely notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, supra.  The veteran was awarded 
service connection for PTSD; therefore, the first three 
elements are not in dispute.  The veteran is appealing the 
fourth element, demonstrating that he has actual knowledge of 
this element.  Finally, the veteran was awarded the earliest 
effective date possible for his claim; therefore, that issue 
is moot.  See 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than date of claim).  As 
there will be no further increase as a result of this 
decision, further information about effective dates in not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

Service connection PTSD was granted in a September 2003 
rating decision and assigned a 50 percent evaluation.  The 
veteran asserts that he warrants an increased rating for 
PTSD.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for PTSD.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 
12 Vet. App. at 126-127.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability on the facts shown to exist during separate 
periods of time.  Id.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name - 100 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  In 
determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all of the veteran's 
symptomatology, and not just those listed under the 70 
percent evaluation for PTSD.  See Mauerhan, supra.  The 
severity of the veteran's PTSD does not rise to the level 
contemplated in the 70 percent evaluation.  According to the 
veteran's examinations, the veteran's PTSD is currently 
manifested by nightmares, problems sleeping, anxiety, 
hypervigilance, intrusive thoughts, increased startle 
response, and some problems with social relationships.  There 
is no doubt that the veteran's symptoms show significant 
disability, but they do not meet the criteria for a rating in 
excess of 50 percent.  

The veteran is over 70 years old, and spent over 20 years in 
the U.S. Army Infantry.  He has not worked in about 10 years.  
The veteran has been married for over 35 years and has 6 
children.  He reportedly has one friend and socializes only 
at church, where he sits in the corner so that no one is 
behind him.  Examiners have repeatedly reported that his 
insight, judgment and intellectual capacity are adequate.  
The veteran has reported his mood as "mildly depressed," 
"okay," or better at his examinations.  

The veteran has consistently denied suicidal or homicidal 
ideations.  There is no indication in the record that the 
veteran has any obsessional rituals.  The veteran has 
repeatedly been described as cooperative, and examiners have 
noted that his speech is normal in rate and volume.  The 
preponderance of the evidence does not suggest that the 
veteran has any illogical, obscure, or irrelevant speech.  
The veteran's private physician has reported that the veteran 
sometimes experiences panic attacks; in other examinations, 
the veteran has reported experiencing no panic attacks.  
There is evidence that the veteran suffers from some 
depression.  The competent medical evidence of record is 
clearly against a finding that the veteran experiences near 
continuous panic or depression.

While the veteran is reportedly hypervigilant, the medical 
evidence does not suggest that he has impaired impulse 
control, such as unprovoked irritability with periods of 
violence.  Indeed, it was reported that the veteran is not 
destructive or assaultive; and again, the veteran has 
repeatedly been described as cooperative.  The evidence 
simply does not support a finding that the veteran has 
impaired impulse control; especially not to the level 
contemplated in the 70 percent evaluation.  The veteran is 
often described as casually but neatly dressed.  There is no 
competent evidence in the record to suggest that he neglects 
his personal appearance and hygiene.  The veteran is 
consistently described as being oriented to time, place, and 
person; and the preponderance of the evidence is against a 
finding that he has any spatial disorientation.      

As noted above, the veteran is over 70 years old and has not 
worked in about 10 years.  He has been married for over 35 
years, and has 6 children.  His private physician reported 
that he could not sustain social or work relationships.  VA 
examinations show that the veteran has some impairment of 
interpersonal relations, and moderate impairment of 
psychosocial functioning.  His problems have interfered with 
work and social activities, and caused distress.  The Global 
Assessment of Functioning (GAF) scores reported by various 
examiners suggest that the veteran has moderate difficulty in 
social and occupational settings.  The preponderance of the 
evidence does not support a finding that the veteran has an 
inability to establish and maintain effective relationships, 
as opposed to difficulty in doing so. 

The veteran has had multiple examinations relating to his 
PTSD.  The different examinations show the veteran as having 
GAF scores of 35, 55, 65, 35, 57, 60, 55, 55, 55, and 53.  
Although GAF scores do not fit neatly into the rating 
criteria, they are evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 46-47 (4th ed. 1994).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

The various scores the veteran has been assigned contemplate 
many far ranging symptoms; including, for instance, illogical 
speech or irrelevant speech.  It is clear from the record 
that some of these examples do not apply to the veteran and 
the Board will not assume that the examiners meant that the 
veteran met every symptom listed under the particular GAF 
score assigned, particularly when they did not provide a 
rationale for assigning such GAF score and/or when the actual 
clinical findings in that report did not include those 
described under the GAF score.  The clinical findings 
reported in the medical records that pertain to the veteran 
are accorded more probative value, as they are specific to 
the veteran.

While the veteran has been assigned a GAF score as low as 35 
by one physician, the majority of the scores assigned to the 
veteran are in the 51-60 range.  According to VA Medical 
Center Fayetteville records, multiple physicians have 
assessed the veteran as having GAF scores of 55 and 60.  This 
range of GAF scores is indicative of no more than a 
50 percent evaluation. 

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 50 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  In view of the denial 
of entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for service connected post-traumatic stress disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


